Name: 2000/188/EC: Commission Decision of 17 February 2000 concerning the status of Great Britain and Northern Ireland with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia and repealing Decisions 92/538/EEC and 97/185/EC (notified under document number C(2000) 374) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural activity;  Europe;  health;  fisheries;  agricultural policy
 Date Published: 2000-03-04

 Avis juridique important|32000D01882000/188/EC: Commission Decision of 17 February 2000 concerning the status of Great Britain and Northern Ireland with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia and repealing Decisions 92/538/EEC and 97/185/EC (notified under document number C(2000) 374) (Text with EEA relevance) Official Journal L 059 , 04/03/2000 P. 0017 - 0017COMMISSION DECISIONof 17 February 2000concerning the status of Great Britain and Northern Ireland with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia and repealing Decisions 92/538/EEC and 97/185/EC(notified under document number C(2000) 374)(Text with EEA relevance)(2000/188/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(1), as last amended by Directive 98/45/EC(2), and in particular Article 5 thereof,Whereas:(1) Member States can obtain for their entire territory or parts thereof, the status of approved zone, free of certain diseases affecting fish or molluscs.(2) The Commission, by Decision 92/538/EEC(3), granted the status of approved continental and coastal zone for infectious haematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS) to Great Britain.(3) Following confirmation of a case of VHS on the island of Gigha, being part of the territory of Great Britain, the status of approved zone for VHS for this island was withdrawn by Commission Decision 94/817/EC(4).(4) The United Kingdom has submitted to the Commission a programme, which was adopted by Commission Decision 97/185/EC(5), designed to re-establish the approved zone status of the island of Gigha with regard to VHS.(5) After examination of the evidence submitted by the United Kingdom, it appears that this programme has been successfully completed, since no case of VHS has been detected through an extensive testing of both wild and farmed fish.(6) The conditions are fulfilled to re-establish the approved zone status of the island of Gigha with regard to VHS.(7) For the sake of clarity it is, therefore, appropriate to repeal Commission Decisions 92/538/EEC and 97/185/EC and to re-establish the approved zone status, with regard to IHN and VHS, of the entire territory of Great Britain and Northern Ireland.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Great Britain is recognised as approved continental zone and approved coastal zone for fish with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia.Article 2Northern Ireland is recognised as approved continental zone and aproved coastal zone for fish with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia.Article 3Decisions 92/538/EEC and 97/185/EC are herewith repealed.Article 4This Decision is addressed to the Member States.Done at Brussels, 17 February 2000.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 46, 19.2.1991, p. 1.(2) OJ L 189, 3.7.1998, p. 12.(3) OJ L 347, 28.11.1992, p. 67.(4) OJ L 337, 24.12.1994, p. 88.(5) OJ L 77, 19.3.1997, p. 31.